UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7509


PATRICK PARKER, a/k/a Mustafa Muhjahid,

                Plaintiff - Appellant,

          v.

DR. PETER OBER, Physician;       DR.   KING,   Physician;   LEONARD
LEVIN; MICHELLE ROSSMAN, MD,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:13-cv-00490-MSD-DEM)


Submitted:   March 25, 2016                     Decided:    May 17, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Parker, Appellant Pro Se.     Jeff W. Rosen, PENDER &
COWARD,   PC,   Virginia   Beach, Virginia;   Elizabeth  Martin
Muldowney, RAWLS, MCNELIS & MITCHELL, PC, Richmond, Virginia;
John E. Peterson, Jr., HANCOCK DANIEL JOHNSON & NAGLE, PC, Glen
Allen, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Patrick Parker appeals the district court’s order granting

Defendants’      motions   for    summary    judgment   or    to   dismiss   for

failure to state a claim Parker’s 42 U.S.C. § 1983 (2012) action

alleging deliberate indifference to his medical needs.                   We have

reviewed the record and find no reversible error.                  Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

substantially     for   the   reasons    stated   by    the   district    court.

Parker v. Ober, No. 2:13-cv-00490-MSD-DEM (E.D. Va. filed Aug.

25,   2015   &   entered   Aug.    26,   2015).    We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                         2